Appeal by defendant from an order of the County Court, Orange County, denying, after a hearing, his motion in the nature of a writ of error coram nobis to vacate and set aside a judgment of said court rendered on June 2, 1941, convicting him, on his plea of guilty, of the crime of burglary in the third degree. Order affirmed. In our opinion the proof, credited by the trial court, shows that appellant was advised of his right to counsel on arraignment and that there was no violation of his constitutional rights. (People v. Zurak, 283 App. Div. 747.) Holán, P. J., Adel, Schmidt, Beldoek and Murphy, JJ., concur.